Citation Nr: 0934404	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
residuals of shell fragment wounds behind the left knee.

2.  Entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left thigh, identified as scars.

3.  Entitlement to an evaluation higher than 10 percent for 
residuals of shell fragment wounds to the left thigh, with 
involvement of Muscle Group XIV.

4.  Entitlement to an initial evaluation higher than 50 
percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to September 
1945.  He is a World War II combat Veteran with numerous 
citations.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2003, 
January 2006, and April 2008 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board previously denied the Veteran's claims for a rating 
in excess of 10 percent for service-connected residuals of 
shell fragment wounds behind the left knee; a compensable 
rating for service-connected residuals of shell fragment 
wounds to the Veteran's left thigh, identified as scars; and 
a rating in excess of 10 percent for residuals of shell 
fragment wounds to the left thigh with involvement of Muscle 
Group XIV in a June 2005 decision.  However, the Veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court) and, in January 2006, the Veteran 
through his representative and the Secretary of Veterans 
Affairs (the parties) submitted a Joint Motion for Partial 
Remand (Joint Motion) requesting that the part of the Board's 
decision that denied these claims be vacated and remanded for 
readjudication.  In a February 2006 Order, the Court granted 
the motion and remanded the case to the Board for further 
appellate review.  The Board remanded the aforementioned 
issues in May 2006 for further development.  

Also, service connection was granted for PTSD in a January 
2006 rating decision and a 30 percent disability rating 
effective August 8, 2005, the date of the claim, was assigned 
at that time.  The Veteran filed a notice of disagreement 
with respect to the initial rating assigned in February 2006 
and a statement of the case (SOC) was issued in July 2006, 
which increased the disability rating assigned for PTSD from 
30 percent to 50 percent effective August 8, 2005.  The 
Veteran subsequently perfected his appeal in July 2006.    

In an April 2008 rating decision, the Veteran's TDIU claim 
was denied.  The Veteran filed a notice of disagreement and 
an SOC was issued in September 2008.  The Veteran filed his 
substantive appeal in October 2008. 

In May 2005 and August 2009, the Veteran presented hearing 
testimony before the undersigned regarding the issues on 
appeal in Washington, DC.  The transcripts of both hearings 
are associated with the claims folder and have been reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of: 1) entitlement to an evaluation higher than 10 
percent for residuals of shell fragment wounds behind the 
knee; 2) entitlement to a compensable evaluation for 
residuals of shell fragment wounds to the left thigh, 
identified as scars; 3) entitlement to an evaluation higher 
than 10 percent for residuals of shell fragment wounds to the 
left thigh, with involvement of Muscle Group XIV are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board 
finds that the disability picture associated with PTSD more 
closely approximates total occupational and social impairment 
such that a 100 percent schedular rating under Diagnostic 
Code 9411 is warranted for the entire appeal period.   

2.  The Veteran is in receipt of a 100 percent schedular 
rating for PTSD.    


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.1, 
4.3, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to the Veteran's claim for a higher initial rating 
for his service-connected PTSD disability, the Board notes 
that the Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Service connection for the Veteran's 
PTSD was granted and a disability rating and effective date 
was assigned in the January 2006 rating decision.  Neither 
the Veteran nor his representative has alleged any prejudice 
with respect to notice received for the claim during the 
course of this appeal.  Moreover, clearly there is no 
prejudice to the Veteran as his appeal is being granted in 
full.  Therefore, further discussion of whether sufficient 
notice and assistance has been provided for the Veteran's 
claim for a higher initial rating is not necessary.

The record further reflects that the Veteran has been 
provided with a copy of the rating decision, the statement of 
the case (SOC), and supplemental statements of the case 
(SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Veteran's 
service treatment records and voluminous post-service 
treatment records identified as relevant to the Veteran's 
claim have been obtained, to the extent possible, and are 
associated with the claims folder.  The Veteran was also 
afforded with a PTSD examination in connection with his claim 
during the course of this appeal.  The examination report is 
deemed adequate for rating purposes.  The Veteran has further 
provided his own lay statements in support of his claim to 
include hearing testimony.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran seeks entitlement to a higher initial rating for 
his service-connected PTSD.  The Veteran's service-connected 
PTSD is presently assigned a 50 percent rating effective 
August 8, 2005 under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating reflects evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
prescribed when there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  A 100 
percent rating requires evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

As a preliminary matter, the Board notes that the Veteran is 
currently clinically diagnosed with non-service connected 
psychiatric disorders such as anxiety disorder not otherwise 
specified and adjustment disorder with depressed mood in 
addition to service-connected PTSD on Axis I during the time 
relevant to the current appeal period; however, a review of 
the medical evidence reveals that mental health examiners 
have not always clearly differentiated between symptomatology 
attributable to the Veteran's service-connected PTSD and his 
other nonservice-connected psychiatric disorders.  To the 
extent that a differentiation between disorders is not 
clearly shown, the Board will consider all psychiatric 
symptomatology demonstrated by the Veteran as attributable to 
his service- connected PTSD when evaluating whether the 
Veteran is entitled to an increased rating for the appeal 
period.  Mittleider v. West, 11 Vet. App. 181 (1998).

After careful review of the evidence, the Board resolves any 
doubt regarding the degree of disability in the Veteran's 
favor and finds that the disability picture associated with 
the Veteran's PTSD more closely approximates the schedular 
criteria for a 100 percent rating throughout the appeal 
period for reasons explained below.

The Board notes that the Veteran has typically received 
Global Assessment of Functioning (GAF) scores ranging from 60 
to 75 during the course of this appeal and the November 2005 
VA PTSD examiner noted that the Veteran's GAF score had 
ranged from 53 to 62 in the past year, which would indicate 
that the Veteran has moderate to mild impairment associated 
with PTSD.  The Board also notes that the evidence suggests 
some degree of variance in the level of disability throughout 
the course of this appeal as the Veteran, at various times, 
has denied having feelings of anxiety or depression.  The 
Board further notes that the November 2005 VA PTSD examiner 
wrote that the Veteran attributed his retirement to his age 
and not to psychiatric symptoms.        

However, the Veteran competently and credibly reported his 
experience of psychiatric symptomatology at the August 2009 
Board hearing.  He reported that he lived alone, had been 
divorced twice, and experienced frequent flashbacks about his 
war experiences.  The Veteran also reported that he was 
afraid to drive over bridges due to anxiety, had frequent 
panic attacks (at times several per week), and avoided 
crowds.  The Veteran further explained that his PTSD symptoms 
had interfered with his ability to work as a self-employed 
real estate broker.  The Veteran's hearing testimony is 
afforded great probative value.  

The Veteran also wrote in an undated letter that he had 
always been self-employed as a real estate broker 
specializing in land sales to builders.  He explained that 
his job required frequent interaction with others and road 
travel.  However, he reported that he began to have panic 
attacks prior to meeting with people and began to experience 
significant anxiety while driving, which caused him to cut 
back on his business and ultimately close the business.  Such 
symptomatology is shown to be attributable to PTSD.  Thus, 
this letter is also afforded significant probative value.            

The Board further notes that the Veteran's treating 
psychiatrist wrote in a treatment note dated October 9, 2008 
that the Veteran had received treatment by him and other 
psychiatrists since February 2008 and had been having 
increased anxiety attacks and almost panic reaction as well 
as intermittent insomnia.  The psychiatrist wrote that the 
Veteran had not been working, had two divorces, and had no 
meaningful relations with women for many years.  He further 
wrote that the Veteran had mood swings, a tendency to 
isolate, difficulty handling stress, lived alone, and at 
times neglected activities of daily living.  The psychiatrist 
added that the Veteran had not responded well to medications 
and/or does not tolerate them.  The treatment note and the 
symptomatology described therein are afforded great probative 
value in determining the level of severity of the Veteran's 
PTSD.  

Although the Board recognizes that much of the symptomatology 
contemplated in the schedular criteria for a 100 percent is 
not demonstrated by the Veteran, the Board notes the presence 
of intermittent inability to perform activities of daily 
living due to PTSD.  Indeed, in addition to the statement 
made by the Veteran's treating psychiatrist in the October 
2008 VA treatment record noted above, similar references to 
the Veteran's inability to perform activities of daily living 
are included in VA treatment records relevant to the appeal 
period.  More significantly, however, the evidence 
essentially shows a total occupational and social impairment 
due to PTSD.  Given the nature of the work that the Veteran 
performed for over 50 years as a real estate broker and the 
current severity of his PTSD symptomatology, which includes 
frequent anxiety and panic attacks, avoidance of others, and 
difficulty handling stress, the Board finds that the 
disability picture more closely approximates total 
occupational impairment despite the Veteran's current 
participation as a volunteer at the VA (as reported at the 
August 2009 Board hearing).  Moreover, the Veteran spends 
most of his time alone, avoids crowds, and has superficial 
relations with others or otherwise little to no contact with 
others as a result of his PTSD, which closely approximates 
total social impairment.

In consideration of the foregoing, the Board finds that a 100 
percent schedular rating for PTSD is warranted for the entire 
appeal period.  The Veteran's appeal is granted.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

In the present case and for reasons explained above, the 
Veteran has been granted a 100 percent disability rating for 
PTSD.  Because the Veteran now has a total schedular rating 
of 100 percent, the threshold criteria for entitlement to a 
TDIU, specifically a schedular rating less than total, are 
not met.  Thus, his claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.  


ORDER

1.  Entitlement to an initial evaluation of 100 percent for 
PTSD is granted for the entire appeal period, subject to the 
laws and regulations governing the payment of monetary 
awards.

2.  Entitlement to a TDIU is denied as a matter of law.  


REMAND

Although the Board regrets the additional delay, a review of 
the record reveals that this case must again be remanded for 
further development before the Board may consider the 
Veteran's claims involving the left thigh and knee on the 
merits.  

By way of background, the Board in its June 2005 decision 
determined that the evidence did not support the assignment 
of a compensable rating for the Veteran's left thigh scars.  
However, the Board did grant a separate 10 percent evaluation 
for residuals of shell fragment wounds to the left thigh with 
involvement of Muscle Group XIV in analyzing the Veteran's 
increased rating claim involving the scar and the RO 
implemented the grant of benefits in a June 2005 rating 
decision.  In the January 2006 Joint Motion, the parties 
found that the Board failed to adequately discuss why the 
injury to the Veteran's left thigh was no more than 
moderately disabling in assigning a 10 percent disability 
rating.  The parties explained that the Board erred by not 
analyzing the criteria for moderately severe muscle 
disability in its assignment of a separate disability rating.  
The parties also found that the Board neglected to consider 
whether the Veteran was also entitled to a separate rating 
under Diagnostic Code 5313.  The Board remanded these issues 
in May 2006 in order to provide the Veteran with a muscles 
examination so that the Board could adequately assess the 
severity of the Veteran's residuals of shell fragment wounds 
to the left thigh and knee.

While the Board notes that the Veteran underwent a muscles 
examination in May 2006 pursuant to the remand, the 
examination findings are not sufficient for evaluating the 
Veteran's increased rating claims involving the left thigh 
because the examiner did not indicate whether Muscle Group 
XIV and Muscle Group XIII act upon a single joint or, 
otherwise, are in the same anatomical region but do not act 
on the same joint.  Under 38 C.F.R. § 4.55(d), the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.  However, under 38 C.F.R. 
§ 4.55(e), for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  In order for the 
Board to comply with the directives of the Joint Remand, a 
remand for an opinion that specifically addresses the above 
must be accomplished.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Moreover, as a result of this matter being remanded, the May 
2006 examination report will unfortunately become even older.  
Thus, because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim, the Veteran should be afforded a 
current examination to ascertain the current nature and 
manifestations of his muscle disabilities involving the left 
thigh and knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2008); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a new 
VA muscles examination to determine the 
severity of his shell fragment wounds to 
the left knee and thigh, including all 
damage observed to Muscle Groups XIII and 
XIV.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  

The examiner should discuss the type of 
injury the Veteran suffered in active 
service and the treatment the injury 
necessitated, indicate all objective 
findings related to the left knee and 
thigh disabilities, including any nerve 
involvement, and indicate whether any loss 
of muscle substance, pain, weakness, 
and/or lack of endurance shown to exist 
causes moderate, moderately severe, or 
severe impairment in functioning. 

(i) Please ask the examiner to state (to 
the extent possible) whether disability to 
Muscle Group XIII and Muscle Group XIV is 
best described as "slight", "moderate", 
"moderately severe", or "severe".   

(ii) Please also ask the examiner to 
characterize (to the extent possible) the 
disability stemming from the "behind the 
knee" shell fragment wounds.  

(iii) Please ask the examiner to specify 
whether and to what extent pain could 
significantly limit the Veteran's 
functional ability during flare-ups or 
with repeated use of any affected joint 
over a period of time.  Any scarring 
should also be noted and fully described.    

(iv) Please ask the examiner to comment on 
whether Muscle Group XIV and Muscle Group 
XIII act upon a single joint or, 
otherwise, are in the same anatomical 
region but do not act on the same joint.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's muscle 
disabilities involving his left thigh and 
knee (Muscle Groups XIV and XIII) and any 
other nonservice-connected disorders which 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

A report of the examination should be 
associated with the Veteran's claims 
folder.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


